                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

 GEL OFFSHORE PIPELINE, LLC,                        *    Civil Action No.:
     Plaintiff                                      *    4:21-cv-01099
                                                    *
                     v.                             *    Judge: Hon. David Hittner
                                                    *
 SHELL PIPELINE COMPANY LP,                         *    Magistrate Judge:
     Defendant                                      *    Hon. Peter Bray


                 CERTIFICATE OF INTERESTED PARTIES


      NOW INTO COURT, through undersigned counsel, comes Defendant, Shell

Pipeline Company LP (“SPLC”), which files this Certificate of Interested Parties

pursuant to this Court’s “Order for Conference and Disclosure of Interested Parties”

dated April 6, 2021. SPLC files this certificate reflecting all persons, firms,

partnerships, corporations, affiliates, parent corporations, or other entities that it

believes are financially interested in the outcome of this litigation as indicated by

the current state of the pleadings. Such parties are:

          1. Gel Offshore Pipeline, LLC, Plaintiff;

          2. Genesis Energy, LP, a publicly traded entity listed on the NYSE;

          3. Rusty Hardin & Associates, LLP, counsel for Plaintiff;

          4. Shell Pipeline Company, LP, Defendant;




                                      Page 1 of 3
          5. Royal Dutch Shell, plc, a publicly traded entity listed on the NYSE;

          6. Kuchler Polk Weiner LLC, counsel for Defendant.

Should other parties be added to this lawsuit who become financially interested in

the outcome of this litigation, SPLC will promptly file an amended certificate with

the Clerk identifying such interested parties.

 Dated: April 21, 2021                   Respectfully submitted:

                                         /s/ Janika D. Polk
                                         Janika D. Polk, Attorney in charge
                                         S.D. Tex. No. 3654816
                                         Deborah D. Kuchler
                                         S.D. Tex. No. 115792
                                         Skylar B. Rudin
                                         S.D. Tex. No. 3654812
                                         1615 Poydras Street, Suite 1300
                                         New Orleans, Louisiana 70112
                                         Telephone: (504) 592-0691
                                         Facsimile: (504) 592-0696
                                         jpolk@kuchlerpolk.com
                                         dkuchler@kuchlerpolk.com
                                         srudin@kuchlerpolk.com

                                         Dawn R. Tezino
                                         S.D. Tex. No. 1321281
                                         1201 Louisiana Street, Suite 3375
                                         Houston, Texas 77002
                                         Telephone: (713) 936-4707
                                         Facsimile: (713) 470-9768
                                         dtezino@kuchlerpolk.com

                                         Counsel for Defendant Shell Pipeline
                                         Company LP



                                      Page 2 of 3
                             CERTIFICATE OF SERVICE

       I hereby certify that on April 21, 2021, a copy of the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system, which sent notification

of such filing to all ECF participants.

                                             /s/ Janika D. Polk
                                             Janika D. Polk




                                          Page 3 of 3
